DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 18, 2021.

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  the limitation “a side surface” appears to read “the side surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17, 19-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.								As to claims 16, 26, and 27, the limitation “a package substrate configured to include a surface”, “a surface of the package substrate”, and “the surface of the package substrate” fails to clearly define which “surface” of the package substrate is being referred to as “a surface” is recited twice. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13, 16-17, 19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0209453 A1 to Akamatsu et al. (“Akamatsu”) in view of U.S. Patent Application Publication No. 2016/0358892 A1 to Lee et al. (“Lee”).							As to claim 1, although Akamatsu discloses a semiconductor package comprising: a package substrate (26) comprising a signal bump land (25); and a semiconductor chip (21) mounted on the package substrate (26) and comprising a signal bump (22/22, 27), wherein the signal bump (22/22, 27) is bonded to the signal bump land (25) (See Fig. 6, ¶ 0003, ¶ 0043) (Notes: the limitation “signal bump land, signal bump” is interpreted in view of the positions/elevations of the respective element depicted in the Drawings), Akamatsu does not further disclose the package substrate comprising an anchoring bump land; the semiconductor chip comprising an anchoring bump, wherein the anchoring bump is disposed to be adjacent to the anchoring bump land, wherein a bottom surface of the anchoring bump is located at a level which is lower than a top surface of the anchoring bump land with respect to a surface of the package substrate, wherein the semiconductor package further comprises a contact portion that a side surface of the anchoring bump is in contact with a side surface of the anchoring bump land, wherein the contact portion is disposed on a plane substantially perpendicular to a surface of the semiconductor chip and a surface of the package substrate, and wherein the contact portion extends in a direction substantially perpendicular to the surface of the semiconductor chip and the surface of the package substrate.												However, Lee does disclose the package substrate (20) comprising an anchoring In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 2, Akamatsu in view of Lee further discloses wherein the anchoring bump (32) is disposed to be laterally offset relative to the anchoring bump land (36) (See Lee Fig. 2).												As to claim 5, Akamatsu in view of Lee further discloses wherein a side surface of the anchoring bump (32) overlaps with 40 percent to 70 percent of a height of a side surface of the anchoring bump land (36) (See Lee Fig. 2) (Notes: FIG. 2 shows the As to claim 6, Akamatsu in view of Lee further discloses wherein the anchoring bump (32) has a height which is greater than a height of the signal bump (22/14) (See Akamatsu Fig. 6 and Lee Fig. 2).									As to claim 7, Akamatsu further discloses wherein the signal bump (22, 27) includes a solder pattern (27) that is bonded to the signal bump land (25) (See Fig. 6, ¶ 0043) (Notes: In, Sn, and Zn are suitable eutectic solder materials).				As to claim 8, Akamatsu in view of Lee further discloses wherein the anchoring bump (32) does not include a solder pattern bonded to the anchoring bump land (36) (See Akamatsu Fig. 6 and Lee Fig. 2).									As to claim 9, Akamatsu in view of Lee further discloses wherein the package substrate (26/20) comprises a substrate body having a surface extending in a major axis direction and a minor axis direction; and wherein the anchoring bump land (36) is disposed on a corner region of the surface of the package substrate (26/20) (See Akamatsu Fig. 6 and Lee Fig. 2, Fig. 9, Fig. 10, ¶ 0041).					As to claim 10, Akamatsu in view of Lee further discloses wherein the semiconductor chip (21/10) comprises a chip body having a surface extending in the major axis direction and the minor axis direction; wherein the anchoring bump (32) is disposed on the chip body of the semiconductor chip (21/10) and the anchoring bump (32) is located closer to an edge region of the surface of the chip body than the anchoring bump land (36) in the major axis direction, and wherein the anchoring bump (32) is located closer to an edge region of the surface of the substrate body than the As to claim 11, Akamatsu in view of Lee further discloses wherein the anchoring bump land (36) has a width in the minor axis direction and a length in the major axis direction; and wherein the width is greater than the length (See Lee Fig. 1, Fig. 9, Fig. 10, ¶ 0041) (Notes: the rectangular shape has a width greater than a length in the respective direction).											As to claim 12, Akamatsu in view of Lee further discloses wherein the package substrate (26/20) further comprises a solder resist layer (28) that is disposed on the substrate body to selectively expose the signal bump land (25) and the anchoring bump land (36); and wherein the anchoring bump (32) is disposed to be inserted into an empty space between the anchoring bump land (36) and the solder resist layer (28) (See Akamatsu Fig. 6 and Lee Fig. 2) (Notes: the limitation “solder resist layer” is interpreted as a layer that is capable of defining/confining the position of a solder. Thus, element 28 is considered to meet the limitation and is disposed on the edges to expose the signal bump land and the anchoring bump land).						As to claim 13, Akamatsu in view of Lee further discloses wherein the empty space in which the anchoring bump (32) is disposed is located over a region of the surface of the substrate body, which is exposed by an opening of the solder resist layer (28) (See Akamatsu Fig. 6 and Lee Fig. 2).							As to claim 16, although Akamatsu discloses a semiconductor package comprising: a package substrate (26) configured to include a surface extending in a major axis direction and a minor axis direction and configured to include a signal bump In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 17, Akamatsu in view of Lee further discloses wherein the signal bump (22) is disposed to be bonded to the signal bump land (25); and wherein a portion of the side surface of the anchoring bump (32) overlaps with at least a portion of the side surface of the anchoring bump land (36) (See Akamatsu Fig. 6 and Lee Fig. 2).		As to claim 19, Akamatsu in view of Lee further discloses wherein a side surface of the anchoring bump (32) overlaps with 40 percent to 70 percent of a height of a side surface of the anchoring bump land (36) (See Lee Fig. 2) (Notes: FIG. 2 shows the overlap is roughly more than 50 percent. Such an overlap may be adjusted to obtain a desirable contact strength).									As to claim 21, Akamatsu in view of Lee further discloses wherein a bottom surface of the anchoring bump (32) is located above the surface of the package substrate (26/20) without contacting the package substrate (26/20) (See Lee Fig. 2).	As to claim 23, Akamatsu in view of Lee further discloses wherein the anchoring bump (32) has a height which is greater than a height of the signal bump (22/14) (See Akamatsu Fig. 6 and Lee Fig. 2).										As to claim 24, Akamatsu in view of Lee further discloses wherein the signal bump (22, 27) comprises a solder pattern (27) bonded to the signal bump land (25); and wherein the anchoring bump (32) does not include a solder pattern bonded to the anchoring bump land (36) (See Akamatsu Fig. 6, ¶ 0043 and Lee Fig. 2) (Notes: In, Sn, and Zn are suitable eutectic solder materials).								As to claim 25, Akamatsu in view of Lee further discloses wherein the anchoring bump land (36) has a width in the minor axis direction and a length in the major axis direction; and wherein the width is greater than the length (See Lee Fig. 1, Fig. 9, Fig. 10, ¶ 0041) (Notes: the rectangular shape has a width greater than a length in the respective direction).											As to claim 26, Akamatsu in view of Lee further discloses wherein the package substrate (26/20) further comprises a solder resist layer (28) that is disposed on the surface of the package substrate (26/20) to selectively expose the signal bump land (25) and the anchoring bump land (36); and wherein the anchoring bump (32) is disposed to be inserted into an empty space between the anchoring bump land (36) and the solder resist layer (28) (Akamatsu Fig. 6 and Lee Fig. 2) (Notes: the limitation “solder resist layer” is interpreted as a layer that is capable of defining/confining the position of a solder. Thus, element 28 is considered to meet the limitation and is disposed on the edges to expose the signal bump land and the anchoring bump land).		As to claim 27, Akamatsu in view of Lee further discloses wherein the empty .
Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0209453 A1 to Akamatsu et al. (“Akamatsu”) and U.S. Patent Application Publication No. 2016/0358892 A1 to Lee et al. (“Lee”) as applied to claims 9 and 17 above, and further in view of U.S. Patent Application Publication No. 2013/0049206 A1 to Ryan (“Ryan”). The teachings of Akamatsu and Lee have been discussed above.				As to claim 14, although Akamatsu the package substrate (26) and the semiconductor chip (21) (See Fig. 6, ¶ 0003, ¶ 0043), Akamatsu and Lee do not further disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip.					However, Ryan further discloses wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip (See ¶ 0005).											In view of the teachings of Akamatsu and Ryan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akamatsu to have wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip because the package substrate is typically made of a material that has a thermal expansion coefficient greater than that of the semiconductor chip (See Ryan ¶ 0005).		As to claim 15, Akamatsu in view of Lee and Ryan further discloses wherein As to claim 20, although Akamatsu does not specifically disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip; and wherein when the package substrate and the semiconductor chip thermally expand while the semiconductor chip is stacked on the package substrate, the anchoring bump land is disposed to apply a pushing force to the anchoring bump in the major axis direction, Ryan does disclose wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip (See ¶ 0005).			Thus, it would have been obvious to one of ordinary skill in the art wherein a thermal expansion coefficient of the package substrate is greater than a thermal expansion coefficient of the semiconductor chip because the package substrate is typically made of a material that has a thermal expansion coefficient greater than that of the semiconductor chip (See Ryan ¶ 0005) such that wherein when the package substrate and the semiconductor chip thermally expand while the semiconductor chip is stacked on the package substrate, the anchoring bump land is disposed to apply a pushing force to the anchoring bump in the major axis direction (See Akamatsu, Lee, and Ryan) (Notes: all the recited physical limitations are met).	

Response to Arguments
Applicant's arguments with respect to claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Nakamura et al. (US 5,405,809).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815